Citation Nr: 1105020	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-21 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $59,588.00, include 
whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 

INTRODUCTION

The Veteran had active service from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from January 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which denied the Veteran's request for waiver of recovery of an 
overpayment of VA compensation benefits in the amount of 
$59,588.00.

The claims file was transferred to the custody of the RO in St. 
Petersburg, Florida, which is now the agency of original 
jurisdiction.

In September 2009 and June 2010, the Board remanded the claim for 
additional development and readjudication.

In October 2010, the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript of that hearing is also 
associated with the claims folder.  At that time, the Veteran 
submitted to the Board additional evidence for consideration in 
connection with the claim on appeal.  He also submitted a waiver 
of RO jurisdiction of such evidence.  Thus, the Board accepts 
this evidence for inclusion in the record on appeal.  38 C.F.R. § 
20.1304 (2010).


FINDINGS OF FACT

1.  Effective from July 9, 2004, the Veteran was in receipt of VA 
compensation benefits for post traumatic stress disorder (PTSD).

2.  In 2007, the RO received notice that a felony warrant for 
larceny was issued against the Veteran in April 1991.  

3.  The Veteran has been charged with an overpayment of VA 
compensation of $59, 588.00, representing the excessive amount he 
received in compensation benefits for the time period between 
August 1, 2004 and January 11, 2007.

4.  Resolving all doubt in his favor, the Veteran was not a 
fugitive felon.

5.  The overpayment of $59, 588.00 was solely the result of VA 
administrative error; the Veteran's actions nor his failure to 
act did not contribute to the creation of the debt.


CONCLUSION OF LAW

The overpayment of compensation benefits in the amount of $59, 
588.00 was based solely upon VA administrative error, such that 
the debt was not valid and the overpayment was not properly 
created.  38 U.S.C.A. §§ 5107, 5302, 5313B (West 2002 & Supp. 
2010); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965, 3.665 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the Veteran's claim involves the validity of a creation of an 
overpayment and a request for waiver of recovery of overpayment, 
involving Chapter 53 of Title 38 of the Unites States Code, the 
duty to notify and assist provisions of the VCAA do not apply.  
Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 
16 Vet. App. 132, 138 (2002); see also 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2010).  In addition, in light of the favorable 
disposition of this matter, the Board finds that any additional 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.

Laws and Regulations

An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits to which he or she is not 
entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment 
may arise from virtually any benefits program administered 
pursuant to VA law, including pension, compensation, dependency 
and indemnity compensation, education educational assistance 
benefits and subsistence allowance, insurance benefits, burial 
and plot allowances, clothing allowance, and automobile or other 
conveyance and adaptive equipment allowances.  38 C.F.R. § 
1.956(a) (2010).

The issue of the validity of a debt is a threshold determination 
that must be made prior to a decision on a request for waiver of 
the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
The VA General Counsel has reinforced this obligation by holding 
that where the validity of the debt is challenged, that issue 
must be developed before the issue of entitlement to a waiver of 
the debt can be considered.  VAOPGCPREC 6-98 (April 24, 1998).

VA regulations provide that compensation is not payable on behalf 
of a veteran for any period during which he or she is a fugitive 
felon.  The term fugitive felon means a person who is a fugitive 
by reason of: (i) Fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an attempt to 
commit an offense, which is a felony under the laws of the place 
from which the person flees; or (ii) Violating a condition of 
probation or parole imposed for commission of a felony under 
Federal or State law.  The term "felony" includes a high 
misdemeanor under the laws of a State which characterizes as high 
misdemeanors offenses that would be felony offenses under Federal 
law.  38 C.F.R. § 3.665(n) (2010).

In addressing how fugitive felon status affected payment of VA 
benefits to dependents, a VA Office of General Counsel opinion 
noted that the VA fugitive felon provision was modeled after 
Public Law No. 104-193, which barred fugitive felons from 
receiving Supplemental Security Insurance from the Social 
Security Administration (SSA) and food stamps from the Department 
of Agriculture. VAOPGCPREC 7-2002.  It was noted that Public Law 
No. 104-193 'was designed to cut off the means of support that 
allows fugitive felons to continue to flee.'  Id. SSA's fugitive 
felon provision is essentially identical to the VA provision 
cited above.  42 U.S.C.A. § 1382(e)(4)(A).

In Massachusetts, for theft of more than $250.00 in value, a 
larceny conviction is considered a felony and can lead up to five 
years in prison and a fine up to $25,000.00.  Mass. Gen. Laws. 
ch. 266, § 30 (2010).

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication of 
fraud, misrepresentation, or bad faith on the part of the person 
or persons having an interest in obtaining the waiver, and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002 & Supp. 2010); 38 C.F.R. § 1.963(a) 
(2010).

In cases where there is no fraud, misrepresentation, or bad faith 
on the veteran's part with respect to the creation of the 
overpayment at issue, waiver is not precluded pursuant to 38 
U.S.C.A. § 5302(a).  In order to adjudicate of the matter on 
appeal, the Board must determine whether recovery of the 
indebtedness would be against equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 
1.963(a), 1.965(a).  The standard of "equity and good 
conscience" will be applied when the facts and circumstances in 
a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).

The standard of "equity and good conscience" means arriving at 
a fair decision between the obligor and the Government.  38 
C.F.R. § 1.965(a).  In making this determination, consideration 
is given to the following elements, which are not intended to be 
all-inclusive:  (1) Fault of the debtor (whether actions of the 
debtor contributed to creation of the debt); (2) Balancing of 
faults (weighing fault of the debtor against VA fault); (3) Undue 
hardship (whether collection would deprive the debtor or his 
family of basic necessities); (4) Defeat the purpose (whether 
withholding of benefits or recovery would nullify the objective 
for which benefits were intended); (5) Unjust enrichment (whether 
failure to make restitution would result in unfair gain to the 
debtor); and (6) Changing positions to one's detriment (whether 
reliance on VA benefits resulted in relinquishment of a valuable 
right or incurrence of a legal obligation).  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965(a).

Factual Background 

Evidence of record detailed that the Veteran received VA 
compensation benefits for post traumatic stress disorder (PTSD), 
to include a 50 percent rating effective from July 9, 2004, and a 
100 percent rating effective from February 18, 2005.

In December 2007, the RO informed the Veteran that he was the 
subject of an outstanding arrest warrant and considered a 
fugitive felon.  It was indicated that the RO was proposing to 
suspend the Veteran's VA benefits from the original date of the 
award, August 1, 2004.  Warrant information indicated the issue 
date was April 2, 1991, for the offense of larceny.   

A January 2007 Notice of Warrant Cancellation was associated with 
the file in December 2007, showing the warrant was cancelled 
effective January 11, 2007.

In a January 2008 letter, the RO informed the Veteran that the 
proposed change in his benefits had been reconsidered based on 
the provided Notice of Warrant Cancellation.  However, a February 
2008 letter from the RO indicated that the proposed adjustment 
detailed in the December 2007 letter had been effectuated.  

In February 2008, the VA Debt Management Center (DMC) sent a 
notice of overpayment of VA compensation benefits in the amount 
of $92,194.00 to the Veteran.

VA DMC letters dated in March 2008 and April 2008 informed the 
Veteran that his indebtedness had been reduced to $56,325.00.

In March 2008, the Veteran requested a waiver of indebtedness.  
In additional statements dated in April and May 2008, the Veteran 
indicated that he closed his bank account and moved from 
Franklin, Massachusetts, to Florida in April 1991.  He detailed 
that one of his checks must have been stolen and used to pay an 
electric bill at his brother's home address.  He attached 
documents showing proof of his brother's address and a court 
docket showing that the warrant had been originally issued in 
April 1991 for larceny by check for $522.36 to the Veteran at his 
brother's address in Milford, Massachusetts.  It was noted that 
he was informed by the US government that there was a warrant for 
his arrest in Framingham, MA, in January 2007.  During that same 
month, the Veteran reported that he paid the warrant and it was 
closed by the Framingham District Court so that he would not lose 
his benefits.  

In a May 2008 letter, the RO informed the Veteran of the 
adjustment in his benefits related to the warrant pending prior 
to January 11, 2007.  He was informed that the adjustment in his 
benefits resulted in an overpayment of benefits paid to him for 
the time period from August 1, 2004, and prior to January 11, 
2007.  

In his June 2009 substantive appeal and during his October 2010 
hearing, the Veteran further reported that he took additional 
efforts to obtain records from the bank and power company that 
received the check he alleged was forged by his brother in April 
1991.  Due to the elapsed time frame, he was not able to find any 
additional information.  He reiterated that there was no fraud or 
deception on his part and that he was totally unaware that there 
was any warrant until he was notified by VA.  It was indicated 
that he fought with his older brother, was overwhelmed by his 
brother's drug dependency, made plans to move to Florida in 1991, 
and fought with his brother about money owed.  He reported his 
belief that it was during that time that his brother or sister-
in-law lifted one of his checks to pay for an electric bill for 
their apartment.  

In an October 2010 statement, a VA treatment provider attested to 
the good character of the Veteran, noting his impression of the 
Veteran as an honest, responsible, and humble person that does 
not exaggerate, embellish, or otherwise misrepresent himself on 
any issue.  

Analysis

While the Veteran has not disputed the amount of overpayment in 
question, he has argued that the underlying creation of the debt, 
and thereby the overpayment itself, was not proper.  the Veteran 
has continually asserted that he was unaware of the warrant 
issued in April 1991 until he was notified of it by VA in 2007.  
He therefore contends that he was erroneously classified as a 
fugitive felon.  

While fugitive is not specifically defined by the governing 
statute and regulation (3.665(n)), Black's Law Dictionary (8th 
Ed. 2004) defines "fugitive" as a person who flees or escapes; 
a refugee; or as a criminal suspect or a witness in a criminal 
case who flees, evades, or escapes arrest, prosecution, 
imprisonment, service of process, or the giving of testimony, 
especially by fleeing the jurisdiction or by hiding.  Thus, to 
engage in an intentional act of fleeing from prosecution, the 
Veteran would first have to know that he was facing prosecution.  
The Board's finding that an individual must have at least some 
knowledge of prosecution before he can be found to be fleeing 
from such is also consistent with the interpretation by several 
federal courts of the essentially identical SSA fugitive felon 
provision.  In December 2005, the Second Circuit Court of Appeals 
found that, under that statute (42 U.S.C.A. § 1382(e)(4)(A), in 
order for a person to be fleeing prosecution there must be some 
evidence that the person knows his apprehension is sought.  The 
statute's use of the words "to avoid prosecution" confirms that 
for 'flight' to result in a suspension of benefits, it must be 
undertaken with a specific intent, i.e., to avoid prosecution.  
Oteze Fowlkes v. Adamec, 432 F.3d 90, 96097 (2nd Cir. 2005).

In light of the above decision, the SSA issued a Notice of Social 
Security Acquiescence Ruling in April 2006.  71 Fed. Reg. 17,551-
17,552 (April 6, 2006).  The ruling noted the holding of the 
court and that the agency could not conclude that an individual 
was fleeing to avoid prosecution, custody, or confinement from 
the mere fact that there was an outstanding felony arrest warrant 
or similar order.  The agency said they would apply this decision 
to all SSA cases involving fugitive felon determinations in 
Connecticut, New York, and Vermont.

Thus, the ultimate question before the Board is one as to whether 
the Veteran was fugitive felon within the intent of 3.665(n).  
This all depends on whether there is evidence that the Veteran 
had knowledge of the warrant for his arrest and thereby was in 
flight to avoid prosection.  There is no evidence to support such 
a finding.  First, there is simply no objective evidence 
indicating that the Veteran was aware of the warrant prior to his 
receiving notice of the fact from the RO.  

Next, and even greater import, finds the Veteran's statements to 
be credible, as there is internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
In this regard, he provided a consistent history of the 
circumstances and disposition of the April 1991 warrant.  In 
addition to being internally consistent, his statements 
concerning the April 1991 warrant are also consistent with other 
evidence of record.  Specifically, he submitted documents 
revealing that his brother's address was initially listed on the 
warrant.  Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board 
is entitled to assess the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence).  Finally, the undersigned found the appellant's 
personal testimony to genuine, credible, and consistent with the 
evidence of record.  See Caluza v. Brown, 7 Vet. App. 498 (1995) 
(VA may consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness); Jones v. 
Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the 
assessment of the credibility of the veteran's sworn testimony is 
a function for the BVA in the first instance"). 

When there is no evidence that an appellant knew there was a 
warrant for his arrest, the mere presence of an outstanding 
warrant is insufficient to establish fugitive felon status.  See 
also Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1066, (N.D. Cal. 
2004) and Hull v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 2004) 
(finding that an intent to avoid prosecution was required for a 
fugitive felon finding under the SSA statute).  As discussed 
above and resolving all doubt in the Veteran's favor, the Board 
finds that there is evidence that the Veteran was not aware of 
the outstanding warrant against him until 2007.  As such, the 
Board concludes that the evidence does not show he was a fugitive 
felon from August 1, 2004, and must conclude that the overpayment 
in question is not a validly created debt.

As the Board's findings vitiate the Veteran's status as a 
fugitive felon for the period from August 1, 2004, the creation 
of the overpayment of VA compensation benefits accordingly was 
not proper and the Veteran's benefits for that period therefore 
are reinstated.


ORDER

The overpayment in compensation benefits of $59, 588.00 was not 
properly created and is not a valid debt, such that the Veteran's 
recovery of that sum is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


